Order filed, April 08, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00824-CV
                                 ____________

               TAMIMI GLOBAL COMPANY, LTD, Appellant

                                        V.

  KELLOGG BROWN & ROOT, L.L.C., KELLOGG BROWN & ROOT
INTERNATIONAL, INC., AND KELLOGG BROWN & ROOT SERVICES,
                       INC., Appellee


                    On Appeal from the 55th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2009-50630


                                     ORDER

      The reporter’s record in this case was due March 20, 2014. See Tex. R.
App. P. 35.1. On March 31, 2014, Gina Wilburn attempted to file the record
which was rejected because it was not bookmarked. The court has not received a
request to extend time for filing the record. The record has not been filed with the
court.    Because the reporter’s record has not been filed timely, we issue the
following order.

         We order Gina Wilburn, the official court reporter, to file the corrected
record in this appeal within 10 days of the date of this order.

                                   PER CURIAM